Citation Nr: 1019294	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
the claimed residuals of a pilonidal cyst status post 
excision, and if so, whether entitlement to service 
connection is warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and/or depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2007 and September 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In the August 2007 decision, 
the RO denied entitlement to service connection for anxiety 
and depression, and determined that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a post-operative pilonidal cyst.  The 
September 2007 rating decision confirmed and continued the 
previous denied of service connection for pilonidal cyst 
post-operative because additional evidence submitted after 
the August 2007 rating decision was issued was not new and 
material.  

In March 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The reopened claim of service connection for residuals of a 
status post operative pilonidal cyst is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In January 1971 and March 1971 rating decisions, the RO 
denied service connection for pilonidal cyst, postoperative.  
A notice of disagreement was not received within the 
subsequent one-year period(s), and those decisions became 
final.

2.  Evidence submitted since the RO's March 1971 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a pilonidal cyst, postoperative, and therefore raises a 
reasonable possibility of substantiating the claim.

3.  The weight of the competent and credible medical and lay 
evidence of record establishes that the Veteran's current 
psychiatric disorder, to include anxiety and/or depression if 
any, had its onset many years following discharge from 
service and is not otherwise related to any disease injury or 
other incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1971 rating decision which denied service 
connection for pilonidal cyst, thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  An acquired psychiatric disorder, to include depression 
and/or anxiety was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

With regard to the service connection claim for depression 
and anxiety, the RO provided the appellant pre-adjudication 
notice by letter dated in February 2007.  This notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  Additionally, the Veteran was 
afforded the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

The Veteran was not afforded an opportunity to appear for a 
VA examination to determine the likely etiology of the 
current acquired psychiatric disorder.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Although the Veteran was not afforded a VA 
psychiatric examination to determine the likely etiology of 
the current diagnosis of depression and/or anxiety, no such 
examination is necessary in this case because a psychiatric 
disability is first shown many years after service and there 
is no competent evidence indicating the condition may be 
related to service.  In that regard, the Board finds, as will 
be discussed further below, that the Veteran's reports of 
continuity of symptoms since service based on an in-service 
event are not credible.  

VA has substantially complied with the notice and assistance 
requirements with respect to the service connection claim and 
the Veteran is not prejudiced by a decision on that claim at 
this time.

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for pilonidal cyst, postoperative, there is no prejudice to 
the appellant, regardless of whether VA has satisfied its 
duties of notification and assistance with respect to 
reopening previously denied claims.  In other words, despite 
any defect in the notice provided to the Veteran regarding 
new and material evidence, the matter is subsequently 
reopened by the Board; thus, any defect in this regard 
results in harmless error.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II.  New and Material Evidence - Pilonidal Cyst

In January 1971 and March 1971 decisions, the RO denied 
service connection for pilonidal cyst, post-operative.  The 
basis of the denial was that there was no evidence of the 
cyst during the Veteran' s military service or at the time of 
discharge in January 1971.  Records in December 1971 
indicated that the Veteran noticed the cyst nine months 
earlier, which would have been around March 1971, after 
separation from service, however, there was no evidence 
linking the cyst to service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he fell on his low 
back during service, and suffered an open sore in the area of 
his tail bone where the cyst ultimately developed.  The 
Veteran also maintained that he was treated for his fall 
during service. 

Additional evidence has been added to the record, including 
additional medical records from December 1970 that were not 
part of the record at the time of the earlier decision, as 
well as the Veteran's hearing testimony from his video 
conference in March 2010.  

Currently, the appellant contends, in essence, that the 
disability for which he seeks service connection had its 
onset during service because he injured his tailbone in 
service, and was treated for what began as a bruise, then a 
redness, and then developed into a pimple, and eventually the 
cyst.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined 

Since the prior final decision, evidence has been added to 
the claims file, including the Veteran's lay testimony at his 
video conference regarding the evolution from an in-service 
slip-and-fall on his tail bone to a bruise, then redness, 
then pimple, and ultimately, the development to cyst.

Thus, the additional evidence is new and material and 
reopening the claim is warranted.  

III.  Service Connection

The Veteran seeks service connection for an acquired 
psychiatric disorder to include anxiety and depression.  The 
Veteran maintains that his current depression and anxiety 
dates back to service when he got a girl pregnant, but was 
not allowed to marry her.  The Veteran further alleges that 
he spoke to a medic in Spain regarding his depression and 
that he has never been able to locate the woman who he got 
pregnant or his illegitimate child.  

Current private treatment records show that the Veteran has 
been treated for symptoms of anxiety and depression since 
about 1991.  There is absolutely no evidence in the claims 
file showing treatment before that time, including in the 
service treatment records.  The service treatment records are 
completely negative for findings, complaints or a diagnosis 
of anxiety, depression, or any other acquired psychiatric 
disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of certain enumerated presumptive 
diseases to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.  Psychosis, but not depression and/or anxiety, is a 
presumptive disease; thus the rules regarding presumptive 
service connection are not applicable to this case.  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran maintains that he has been depressed since 
service, and he is certainly competent to testify as to 
symptoms and feelings that are readily identifiable and which 
do not need a medical background to diagnose.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
However, he is not necessary capable of determining that his 
symptoms in service are manifestations of the same diagnosed 
disability that is shown in the more recent private treatment 
records, and in this case, there is no medical evidence to 
support this assertion.  

Moreover, while the Veteran is competent to report continuity 
of symptoms, his statements are outweighed by the negative 
evidence of record which includes a lack of any objective 
signs or symptoms in the record for over two decades 
including during the Veteran's entire period of service.  The 
Board is within its province to weigh that testimony and to 
make a credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Furthermore, the Veteran's statements regarding his symptoms 
following discharge from service, while competent, are not 
supported by the evidence of record, and are therefore not 
credible.  Private treatment records dated in June 1991 
reflect that the Veteran's father died in 1976 and he was 
depressed for a few days.  The physician noted that the 
Veteran's panic attacks did not predate Reglan.  The 
diagnostic impression was panic disorder likely due to taking 
Reglan.  The Veteran discussed his family background with the 
physician but there was no reference to military service.  In 
October 1991, the Veteran reported slight anxiety symptoms 
and some preoccupation since his daughter visited.  In May 
1992, he reported that he had increasing anxiety during 
episodes with his daughter.  In July 1992, he reported some 
situational stress.  In May 1994, he was stressed out because 
a contractor tried to take advantage of him.  The private 
medical records show ongoing treatment for psychiatric 
complaints beginning in 1991, many years after service, but 
not once was there any mention of military service.  In light 
of the five years of private treatment records which show 
evaluation and treatment of psychiatric symptoms/conditions, 
with no mention of military service, the Board finds the 
Veteran's reports of continuity of symptomatology since 
service related to an incident of service are not credible.    

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for an acquired 
psychiatric disorder to include depression and/or anxiety; 
there is no doubt to be resolved; and service connection for 
an acquired psychiatric disorder is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for claimed 
residuals of a pilonidal cyst having been submitted, the 
claim is reopened.

Service connection for an acquired psychiatric disorder, to 
include depression and/or anxiety is denied.  




REMAND

Having reopened the claim of service connection for the 
claimed residuals of a postoperative pilonidal cyst, VA must 
obtain relevant records which could possibly substantiate the 
claim and conduct an appropriate medical inquiry.  See Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

In light of the Veteran's testimony regarding the 
predisposing factors that led up to the post-service cyst 
development, a VA examination is necessary to determine if 
the entire cyst process had its onset during service, or is 
otherwise related to the claimed inservice injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
postoperative pilonidal cyst disability 
since discharge from service, not already 
associated with the claims file.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
pilonidal cyst disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
Veteran and record a full clinical 
history referable to the claimed 
residuals of the postoperative pilonidal 
cyst disability.  The examiner should 
opine as to whether (a) the Veteran's 
post-service cyst as likely as not had 
its onset during service, or whether the 
post-service cyst developed as a result 
of the claimed in-service injury 
described by the Veteran at his video 
conference hearing in March 2010.  In so 
opining, the examiner should consider the 
service treatment records, pertinent VA 
and private medical evidence in the 
claims file, and the condition of the 
cyst in December 1971 compared with the 
date of discharge from service less than 
one year earlier.  The examiner should 
also consider any VA records, as well as 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
with a complete rationale provided for 
all opinions and all indicated testing 
must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


